Citation Nr: 1023919	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-20 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 30 
percent for dysthymic disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied the Veteran's 
claim for entitlement to an initial disability rating in 
excess of 30 percent for dysthymic disorder.  This matter 
also comes before the Board on appeal from an August 2006 
rating decision issued by the VA RO in Nashville, Tennessee, 
which denied the Veteran's claims for entitlement to service 
connection for bilateral hearing loss and tinnitus.

In February 2009, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A copy of this transcript is 
associated with the record.

In July 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  Regrettably, VA was unable 
to record and produce a written transcript of the proceeding.  
VA informed the Veteran of this error in December 2009, and 
offered the Veteran an opportunity to testify at another 
hearing.  38 C.F.R. § 20.717.  The Veteran returned the 
notice in January 2010 and replied that he did not wish to 
appear at another hearing.  Therefore, the Board will 
consider the case on the evidence of record.

The issue of entitlement to service connection for a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss is not shown by competent 
evidence to be related to his military service or to any 
incident therein.

2.  The Veteran's tinnitus is not shown by competent evidence 
to be related to his military service or to any incident 
therein.

3.  The Veteran's service-connected dysthymic disorder has 
been shown to be manifested by a depressed mood, anxiety, 
panic attacks, chronic sleep impairment, memory loss 
characterized as moderately impaired, and Global Assessment 
of Functioning (GAF) scores ranging from 55 to 70.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for a disability rating in excess of 30 
percent for dysthymic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 
9433 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated in September 2005 and June 2006, provided to 
the Veteran before the January 2006 rating decision and the 
August 2006 rating decision, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, since they informed the Veteran of what evidence was 
needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in June 2006, prior to the 
August 2006 rating decision.

7 With respect to VA's duty to assist, the RO has obtained, 
or made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with VA 
psychiatric examinations, most recently in March 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Criteria for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Service Connection for Bilateral Hearing Loss

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss.)  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran contends in his April 2006 claim that his current 
hearing loss is attributable to noise exposure in service.

At his February 2009 RO hearing, the Veteran reported that he 
was exposed to noise in service from artillery on a firing 
range.  Id. at p. 2.  He also noted that he was exposed to 
noise in service from firing "big guns," throwing grenades, 
being in proximity to C-130 aircraft and helicopters, and 
hearing "squawking on those radios."  Id. at pp. 2-4.  He 
stated that he did not think that he was ever treated for 
hearing problems during service.  Id. at pp. 5-6.  Moreover, 
he stated that he never complained of acoustic trauma or 
anything like that to any doctor during service.  Id. at pp. 
6-7.  The Veteran noted that he was first diagnosed with 
hearing loss in 2003.  Id. at p. 7.  However, he concluded 
that his current hearing loss was incurred during service.  
Id. at pp. 5-7.  The Veteran also stated that he did not 
recall having a whole lot of noise exposure after his 
service.  Id. at p. 7.

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment for hearing loss or any other ear 
disorder in service.  In his December 1963 pre-induction 
examination, the Veteran had right ear puretone decibel 
thresholds of 5, 5, 5, and 5, and left ear puretone decibel 
thresholds of 5, 5, 5, and 5 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz.  Testing with 
a Rudmose Audiometer showed right ear thresholds of 10, 10, -
5, -5, and -5, and left ear thresholds of 5, 15, 0, -5, and 5 
for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.  The Veteran's ears were found to 
be normal on clinical evaluation.  Although he marked a box 
indicating that he had, or had had, "ear, nose or throat 
trouble," he underlined the word "throat," signifying that 
his trouble was unrelated to his ears.  In his November 1965 
separation examination, the Veteran had right ear puretone 
decibel thresholds of 0, 0, 0, and 0 bilaterally for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 
Hertz.  The Veteran's ears were again found to be normal on 
clinical evaluation, and he again underlined "throat" when 
checking a box to indicate "ear, nose, or throat trouble."  
In December 1965, the Veteran signed a form on which he 
indicated that there had been no change in his medical 
condition since his November 1965 medical examination.

In September 2005, approximately 40 years after separation 
from active duty, the Veteran sought an audiological 
evaluation from a VA clinician.  The Veteran reported hearing 
loss that had gradually progressed over time, and further 
reported a history of noise exposure due to gunfire, 
explosions, and target shooting in service.  The Veteran also 
reported a history of occupational noise exposure due to loud 
machinery.  The VA clinician diagnosed the Veteran with flat 
mild sensorineural hearing loss in the right ear (AD), and 
mild sloping to moderate sensorineural hearing loss in the 
left ear (AS).  The Veteran had speech discrimination scores 
of 88 percent in the right ear, and 96 percent in the left 
ear.  He did not want hearing aids.

A VA audiologist in February 2007 noted that the Veteran's 
hearing had last been evaluated at that clinic in 2005.  The 
Veteran reported having greater difficulty in understanding 
speech.  The clinician diagnosed the Veteran with a 
relatively flat mild to moderate sensorineural hearing loss 
from 250 to 8000 Hertz in the right ear, and with a 
relatively flat mild to moderately-severe sensorineural 
hearing loss from 250 to 8000 Hertz in the left ear.  The 
Veteran had speech discrimination scores of 76 percent in the 
right ear, and 80 percent in the left ear.  Ear molds were 
taken for hearing aids for the Veteran, which were provided 
in April 2007.

The Veteran is competent to observe that his hearing acuity 
decreased during his time in service.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994) ("Competent lay evidence" is 
evidence provided by a person who has personal knowledge 
derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.)  See also Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the Board finds that the credibility of the 
Veteran's statements attributing his hearing loss to his time 
in service is outweighed by the evidence of record to the 
contrary.  First, although in September 2005 the Veteran 
began attributing his hearing loss, in part, to his time in 
service, the contemporaneous evidence of record shows that he 
made no complaints of noise exposure or hearing loss while in 
service, and testing showed his hearing to be normal at 
separation from service.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (holding that contemporaneous evidence has greater 
probative value than subsequently reported history).  Second, 
although the Veteran testified at p. 7 of his February 2009 
RO hearing that he did not recall having a whole lot of noise 
exposure after his service, he did report a history of post-
service occupational noise exposure due to loud machinery to 
a treating VA clinician in September 2005.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (ascribing heightened credibility 
to statements made to clinicians for the purpose of treatment 
because the declarant has a strong motive to tell the truth 
in order to receive proper medical care).  Because the most 
probative evidence of record shows that the Veteran did not 
have hearing loss at separation from service, but was exposed 
to noise from loud machinery after service, the Board finds 
that the Veteran's opinion linking his current hearing loss 
to service lacks credibility.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A medical examination is unwarranted in 
this case because the information and evidence of record does 
not indicate that the claimed disability or symptoms may be 
associated with any event, injury, or disease in service, or 
with another service-connected disability.  As explained 
above, the Veteran's own opinion linking his current hearing 
loss to service is not credible.  Additionally, the Veteran 
has provided no other opinions linking his current hearing 
loss to service.  The record does not indicate that the 
Veteran's current disability is associated with his active 
military service.  VA is not required to provide an 
examination based on a conclusory generalized lay statement, 
because that would eliminate the carefully drafted statutory 
standards governing the provision of medical examinations.  
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present.  Indeed, 
as discussed above, the Veteran's hearing was within normal 
limits at his November 1965 separation examination.  38 
C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's bilateral hearing loss; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.

Service Connection for Tinnitus

The Veteran contends in his April 2006 claim that his current 
tinnitus is attributable to noise exposure in service.

The Veteran's allegations of noise exposure in service at his 
February 2009 RO hearing are recounted above.  With respect 
to tinnitus, the Veteran alleged that he noticed it in 
service, but did not report it because he did not want to be 
held back or recycled.  Id. at p. 8.  He noted that he was 
first diagnosed with tinnitus at a VA facility.  Id.

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment for tinnitus or any other ear 
disorder in service.  In his December 1963 pre-induction 
examination, the Veteran's ears were found to be normal on 
clinical evaluation.  As noted above, although he marked a 
box indicating that he had, or had had, "ear, nose or throat 
trouble," he underlined the word "throat," signifying that 
his trouble was unrelated to his ears.  In his November 1965 
separation examination, the Veteran's ears were again found 
to be normal on clinical evaluation, and he again underlined 
"throat" when checking a box to indicate "ear, nose, or 
throat trouble."  In December 1965, the Veteran signed a 
form on which he indicated that there had been no change in 
his medical condition since his November 1965 medical 
examination.

In September 2005, approximately 40 years after separation 
from active duty, the Veteran sought an audiological 
evaluation from a VA clinician.  In addition to the 
conclusions outlined above, the clinician also noted that the 
Veteran "denied all other aural pathologies including 
tinnitus."  The Veteran was again treated by a VA 
audiologist in February 2007; however, no diagnosis of 
tinnitus from a medical professional is of record.

Pursuant to Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
Because the Veteran is competent to observe ringing in his 
ears, Jandreau provides that the Veteran is competent to 
diagnose tinnitus.

However, the Board finds that the Veteran's statements 
linking his tinnitus to his service are not credible.  
Specifically, although the Veteran alleged in his April 2006 
claim that his tinnitus was caused by his service, the 
contemporaneous evidence of record shows that he made no 
complaints of noise exposure or tinnitus while in service, 
and testing showed his ears to be normal at separation from 
service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding 
that contemporaneous evidence has greater probative value 
than subsequently reported history).  Moreover, the Veteran's 
February 2009 testimony that he has had tinnitus since 
service is contradicted by his September 2005 statement to a 
treating VA clinician that he did not have tinnitus.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened 
credibility to statements made to clinicians for the purpose 
of treatment because the declarant has a strong motive to 
tell the truth in order to receive proper medical care).  
Because the most probative evidence of record shows that the 
Veteran did not have tinnitus at separation from service, did 
not have tinnitus in September 2005, and was exposed to noise 
from loud machinery after service, the Board finds that the 
Veteran's opinion linking his claimed tinnitus to service 
lacks credibility.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A medical examination is unwarranted in 
this case because the information and evidence of record does 
not indicate that the claimed disability or symptoms may be 
associated with any event, injury, or disease in service, or 
with another service-connected disability.  As explained 
above, the Veteran's own opinion linking his current tinnitus 
to service is not credible.  Additionally, the Veteran has 
provided no other opinions linking his claimed tinnitus to 
service.  The record does not indicate that the Veteran's 
current disability is associated with his active military 
service.  VA is not required to provide an examination based 
on a conclusory generalized lay statement, because that would 
eliminate the carefully drafted statutory standards governing 
the provision of medical examinations.  Waters v. Shinseki, 
601 F.3d 1274 (Fed. Cir. 2010).

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present.  Indeed, 
as discussed above, the Veteran's ears were found to be 
clinically normal at his November 1965 separation 
examination, and he denied having tinnitus to a treating VA 
clinician in September 2005.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed tinnitus; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


Entitlement to an Initial Disability Rating in Excess of 30 
Percent for Dysthymic Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Dysthymic disorder is rated under the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9433.  38 C.F.R. § 
4.130.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran is currently rated 30 percent disabled for 
dysthymic disorder, effective May 21, 2002.

The Veteran contends in a July 2005 statement that VA should 
increase his 30 percent rating for his service-connected mood 
disorder.  In October 2005, the Veteran reported having 
memory problems which included purchasing a newspaper twice 
in the same day and forgetting to take his medication 
regularly.  He also alleged that his "short-term memory 
[loss] is severe."  The Veteran reported having difficulty 
holding a job, and having "spasms of depression."  In 
September 2006, the Veteran highlighted the following 
criteria for a 50 percent rating and alleged that he was 
experiencing them: difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  In a July 2007 letter, the Veteran alleged 
that he has total occupational and social impairment, 
inappropriate thought processes, an inability to go to the 
grocery store alone on some days, trouble recalling the names 
of most people he has known all his life, an inability to 
speak his own name at times, and the constant loss of such 
objects as pens, paints, and articles of clothing.

At his February 2009 RO hearing, the Veteran reported having 
memory loss, manifested by purchasing two newspapers in a 
single day and by forgetting how to get home one day.  Id. at 
p. 9.

A VA psychiatrist in May 2002 diagnosed the Veteran with 
dysthymic disorder, and assigned a GAF score of 70.  She 
noted that the Veteran was alert and oriented, with a 
euthymic mood; congruent affect; organized thought process; 
no suicidal or homicidal ideations; no delusions or 
hallucinations; and intact memory, concentration, judgment, 
and insight.

The Veteran reported having difficulty sleeping in April 
2003.  In April 2004, a VA nurse practitioner found that the 
Veteran had a euthymic mood and affect, no suicidal or 
homicidal ideations, no evidence of psychosis, intact 
cognitive function and judgment, and good insight.

The Veteran was provided with a VA examination of his 
psychiatric condition in November 2004.  The examiner 
reviewed the claims file.  The Veteran reported having been 
depressed since 1970-1980, and having suicidal ideation upon 
awakening.  The Veteran also reported having periods of high 
energy and a desire to talk with people at times during the 
day.  He also reported having some difficulty with his 
memory.  The Veteran noted that he is employed.  He further 
reported that he has never been hospitalized for any 
psychiatric reason.  The VA examiner diagnosed the Veteran 
with cyclothymic disorder, and assigned a GAF score of 61.

The Veteran was provided with a second VA examination of his 
psychiatric condition in February 2005.  The examiner 
reviewed the claims file.  The Veteran reported experiencing 
depression, memory loss, nervousness, palpitations, shortness 
of breath and chest pain, anger and irritability, worry, 
fear, tension, decreased concentration, and panic attacks 
when stressed.  He denied having obsessions, compulsions, 
phobias, rituals or checking behavior, flashbacks, avoidance 
behavior, easy startle reflex, dissociative episodes, suicide 
attempts, self-destructive or cutting behavior, homicidal 
ideation, or auditory or visual hallucinations.  On 
examination, the Veteran was oriented to person, place, time, 
and situation; displayed no deficit of cognition, memory, 
learning, or attention; and had no suicidal or homicidal 
ideation.  There was no evidence of auditory or visual 
hallucinations, delusions, or paranoid or psychotic thought.  
The Veteran had good judgment and little insight.  The 
examiner found that the Veteran was able to perform all 
activities of daily living.  He diagnosed the Veteran with 
dysthymic disorder, and assigned a GAF score of 61-70.

The Veteran was provided with a third VA examination of his 
psychiatric condition in November 2005.  The claims file was 
unavailable.  The Veteran reported being more depressed, 
forgetful, and disoriented than he was at his last 
evaluation.  He further reported having been laid off from 
his job in April 2005.  The examiner found that the Veteran 
had worsening depression caused by worsening cognitive 
function, and decreased memory and problem-solving ability.  
He suggested testing for dementia.  The examiner diagnosed 
the Veteran with cyclothymic disorder, and assigned a GAF 
score of 55.

VA clinicians assigned a GAF score of 70 in January 2006 and 
April 2007, and a GAF score of 60 in July 2007, October 2007, 
January 2008, February 2008, March 2008, July 2008, October 
2008, and November 2008.  In December 2007, the Veteran told 
a VA clinician that he had a seasonal increase in depressed 
mood, but the clinician found no suicidal ideation, homicidal 
ideation, or psychosis.

The Veteran was provided with a fourth VA examination of his 
psychiatric condition in March 2009.  The examiner reviewed 
the claims file.  The Veteran had a cooperative and attentive 
attitude, a blunted affect, an anxious and dysphoric mood, no 
delusions, judgment, average intelligence, no hallucinations, 
no inappropriate behavior, no ritualistic behavior, no panic 
attacks, no suicidal or homicidal thoughts, good impulse 
control, and no episodes of violence.  The Veteran had some 
problems with activities of daily living.  His remote and 
immediate memory was normal, but his recent memory was mildly 
impaired.  The Veteran noted that he was unemployed, and that 
he retired in 2004 due to a psychiatric problem.  The VA 
examiner diagnosed the Veteran with depressive disorder not 
otherwise specified (NOS) and dementia NOS, although he 
opined that "pseudodementia certainly merits 
consideration."  He assigned a GAF score of 55.  He further 
found that the Veteran had total occupational and social 
impairment due to mental disorder signs and symptoms, such as 
severe depression and cognitive impairment.

The Board finds that the evidence of record warrants a rating 
of 30 percent disabling for the entire appellate period.  
Consistent with a 30 percent rating, the Veteran's symptoms 
include a depressed mood, anxiety, panic attacks (found in 
February 2005, but not in March 2009), chronic sleep 
impairment, and memory loss which the examiner characterized 
as moderately impaired.  Moreover, the Veteran's most recent 
GAF score is indicative of moderate symptoms, such as flat 
affect and circumstantial speech, occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(e.g., few friends or conflicts with peers or co-workers.)

The evidence of record does not warrant a rating in excess of 
30 percent.  The Veteran's psychiatric condition is not 
characterized by circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board finds that the VA clinicians' and examiners' opinions 
in these matters, based on clinical testing, are more 
probative than the Veteran's conclusory assertions that he 
meets these criteria for a higher rating.  To the extent that 
the Veteran's allegations conflict with the findings of the 
treating clinicians and VA examiners, the Board finds that 
those allegations lack credibility.

Although the Veteran had a blunted affect in March 2009, and 
some suicidal ideation in November 2004 (which clinicians 
found was absent in December 2007 and March 2009), these 
factors are outweighed by the preponderance of symptoms 
consistent with a 30 percent disability rating.  38 C.F.R. 
§ 4.7.  Additionally, although the March 2009 VA examiner 
found that the Veteran had total occupational and social 
impairment due to mental disorder signs and symptoms, such as 
severe depression and cognitive impairment, this finding is 
insufficient to warrant a higher disability rating in light 
of the symptomatology observed by the examiners and 
clinicians of record.  Notwithstanding the Veteran's 
representative's April 2010 request for a 100 percent 
disability rating, one characterization is not sufficient to 
warrant a higher disability rating when the preponderance of 
the regulatory criteria for that rating are unmet.

For the purposes of this decision, the Board has taken care 
to not distinguish between manifestations of service-
connected conversion disorder and nonservice-connected 
psychiatric disability in the absence of medical evidence 
which clearly does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  When it is not possible to separate the 
effects of a service-connected disorder and a nonservice-
connected disorder, the principle of reasonable doubt 
dictates that such signs and symptoms be attributed to the 
service-connected disorder.

The Board has considered the issue of whether the Veteran's 
psychiatric condition presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  This issue is 
discussed below.

The Board has examined the pertinent medical evidence and 
finds that overall, the Veteran's service-connected dysthymic 
disorder does not meet the applicable schedular criteria for 
a rating in excess of 30 percent disabling.  Hart, supra.  
There is no benefit of the doubt that can be resolved in his 
favor as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for a higher initial 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A disability rating in excess of 30 percent for dysthymic 
disorder is denied.


REMAND

With regard to a claim for TDIU, the Board sees the RO has 
not developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate "claim" for benefits, but rather, can be 
part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if the claimant or the evidence of record reasonably raises 
the question of whether the Veteran is unemployable due to a 
service-connected disability for which an increased rating is 
sought, then part and parcel with the increased rating claim 
is the issue whether a TDIU is warranted as a result of that 
disability.  Id.  In this case, the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to his service-connected dysthymic disorder.  
Additionally, in his April 2010 statement, the Veteran's 
representative asserted that the Veteran has total 
occupational and social impairment.

During the course of his increased  rating claim on appeal, 
the Veteran has submitted evidence of significant 
occupational effects resulting from his service-connected 
disabilities.  See, e.g., March 2009 VA examination report 
finding total occupational and social impairment.  Therefore, 
the Board finds the evidence of record has reasonably raised 
the issue of entitlement to a TDIU as an element of the 
increased rating claim on appeal.  Since entitlement to a 
TDIU is part of the Veteran's increased rating claim, the 
proper remedy here is for the Board to remand, rather than 
refer, the TDIU issue to the AOJ for proper development and 
adjudication.

First, the AOJ should send the Veteran a VCAA notice letter 
for his TDIU claim.  This letter should notify the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher disability rating.

In addition, the AOJ should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.

The Veteran has the following service-connected disability: 
dysthymic disorder, rated 30 percent disabling.  His combined 
service-connected disability rating is therefore 30 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Thus, the 
Veteran does not satisfy the threshold minimum percentage 
rating requirements of 38 C.F.R. § 4.16(a) for a grant of 
TDIU.

If, however, a Veteran fails to meet the applicable 
percentage standards set forth in 38 C.F.R. § 4.16(a), rating 
boards should refer to the Director, Compensation and Pension 
Service for consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).

In addition, the Board concludes that referral of the 
increased rating claim to the Director of Compensation and 
Pension Service for an extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) is warranted, as there is some 
evidence of "marked interference" with employment as 
discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU claim on appeal.  
This notice must indicate what information 
or evidence the Veteran should provide, 
and of what information or evidence VA 
will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also comply 
with the Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise him concerning the elements 
of a disability rating and an effective 
date.

2.  The AOJ should send the Veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for him to complete, with 
instructions to return the form to the 
AOJ.  See M21-1MR, IV.ii.2.F.25.i.

3.  Submit the claims for TDIU and a 
higher rating for service-connected 
dysthymic disorder to the Under Secretary 
for Benefits or Director of Compensation 
and Pension Service for an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) 
and 38 C.F.R. § 3.321(b).  An extra-
schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on the 
fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b), merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  Under 38 C.F.R. § 4.16(b), 
all of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on his employability (or lack 
thereof) should be considered.  

4.  Then readjudicate the claims for TDIU 
and a higher rating for dysthymic disorder 
on an extra-schedular basis, in light of 
the additional evidence obtained.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


